                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SCOTT CRAWFORD,
                                  10                                                         Case No. 17-cv-02664-RS
                                                        Plaintiff,
                                  11
                                                  v.                                         ORDER REGARDING SEALING
                                  12                                                         MOTIONS
Northern District of California
 United States District Court




                                         UBER TECHNOLOGIES, INC., et al.,
                                  13
                                                        Defendants.
                                  14
                                         STEPHAN NAMISNAK and FRANCIS
                                  15     FALLS,                                              Case No. 17-cv-06124-RS

                                  16                    Plaintiffs,
                                                                                             ORDER REGARDING SEALING
                                  17              v.                                         MOTIONS
                                  18     UBER TECHNOLOGIES, INC., et al.,
                                  19                    Defendants.

                                  20

                                  21
                                              Ten separate motions to file under seal are pending. (Dkts. 145, 146, 147, 153, 155, 169,
                                  22
                                       173, 176, 182, 186). They relate to the parties’ upcoming cross-motions for summary judgment
                                  23
                                       and various motions in limine. In support of their motions, the parties have correctly noted the
                                  24
                                       general principles reflected in Civil Local Rule 79-5, and the “importance of public access to
                                  25
                                       documents.” At the same time, Defendants have not explained how the particular documents they
                                  26
                                       designate are confidential. For example, in Plaintiffs’ first three (related) motions to seal, they
                                  27
                                       identify portions of their motion for summary judgment and twenty-six related exhibits designated
                                  28
                                   1   confidential by Defendants. Dkts. 145, 146, 147. In their responsive declaration, Defendants lump

                                   2   together by topic (WAV pilot, Xchange Leasing, Advanced Technology Group) the documents

                                   3   sought to be sealed, but do not identify which documents address which topics. They contend

                                   4   documents related to the WAV pilot are highly confidential and proprietary because they include

                                   5   “current and future plans, market research, cost projections, methods, techniques, and processes”

                                   6   and that Defendants would suffer competitive harm if they were released. Documents related to

                                   7   Xchange Leasing are described only as containing “sensitive non-public information” regarding

                                   8   “private details of Xchange’s prior business.” Documents related to Advanced Technology Group

                                   9   are similarly labeled “sensitive, confidential, and non-public” because they reveal “the number of

                                  10   vehicles [Advanced Technology Group] owned at one point of [sic] time.” The provided

                                  11   explanations portray these documents as merely routine business records. Defendants must

                                  12   provide more persuasive reasons to hide information, especially when it bears on the merits of
Northern District of California
 United States District Court




                                  13   dispositive motions, from the public in a civil rights case like this one.

                                  14          Defendants have furthermore not provided a proposed order indicating specifically which

                                  15   documents, or portions thereof, they seek to have sealed. Instead, they indicate Plaintiffs have

                                  16   over-redacted their motion and attach a copy of the motion with their proposed sealing in black,

                                  17   making it is impossible to evaluate what they would seal, and without any mechanism to track

                                  18   what changes have been made. While some of this information may warrant sealing, Defendants

                                  19   have not made nearly the required showing.

                                  20          Most of the other motions suffer from the same problem. Accordingly, within 10 days

                                  21   following the hearing on the cross-motions for summary judgment, the parties shall engage in

                                  22   meet and confer negotiations to attempt to agree on the narrowest possible sealing order, and shall

                                  23   jointly submit such a proposed order, and any supplemental declarations, within 5 days thereafter.

                                  24   The proposed order shall clearly identify any documents, or portions thereof, that the parties agree

                                  25   should be filed under seal, and concisely state the basis for such sealing. To the extent the parties

                                  26   are unable to reach agreement as to the propriety of sealing any particular material, the proposed

                                  27   order should include brackets or other indications sufficient to evaluate the dispute and enter the

                                  28                                                                        ORDER REGARDING SEALING MOTIONS
                                                                                                                  CASE NO. 17-cv-02664-RS
                                                                                          2
                                   1   proposed order by accepting or rejecting the bracketed language. The proposed order should be

                                   2   one document which will dispose of all ten sealing motions identified above.

                                   3

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: July 12, 2021

                                   7                                                  ______________________________________
                                                                                      RICHARD SEEBORG
                                   8                                                  Chief United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                    ORDER REGARDING SEALING MOTIONS
                                                                                                              CASE NO. 17-cv-02664-RS
                                                                                       3
